Appeal from a judgment of the Wyoming County Court (Mark *1300H. Dadd, J.), rendered March 3, 2005. The judgment convicted defendant, upon a jury verdict, of sexual abuse in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of sexual abuse in the first degree (Penal Law § 130.65 [3]). Defendant contends that the verdict is against the weight of the evidence because the victim’s testimony did not sufficiently corroborate defendant’s confession. We reject that contention (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). The victim, who was five years old at the time of the offense and seven years old at the time of the trial, testified that defendant touched her “private” area, and she pointed to that area for the jury. That testimony sufficiently corroborated defendant’s confession (see CPL 60.50; People v Nolan, 2 AD3d 1221, 1222 [2003]; People v Barcomb, 256 AD2d 926, 927 [1998], lv denied 94 NY2d 798 [1999]; People v Morgan, 246 AD2d 686, 686-687 [1998], lv denied 91 NY2d 975 [1998]). Defendant did not preserve for our review his contention that County Court erred in its instructions to the jury (see CPL 470.05 [2]), and that contention is without merit in any event. Present— Hurlbutt, J.P., Scudder, Gorski and Green, JJ.